DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A thorough prior art search was conducted in the instant application.  Generally, no prior art was found that anticipates or renders obvious the combination of claim elements as presented.  Specifically, the closest art is Sveum et al. (US 2020/0255234), previously cited.

Regarding claim 1, 
Sveum teaches:
A loading dock, comprising: 
a loading bay (Sveum: Fig 1; loading bay 101; [0049]); 
a driving platform configured to receive a vehicle approaching the loading bay, wherein the driving platform is beneath the loading bay (Sveum: Fig 1; driveway 104; [0050]); 
a receiving platform configured to contact the vehicle, wherein the receiving platform is beneath the loading bay (Sveum: Fig 1, 2A, 4; ramp 110, below loading bay 101, receives RIG 106 of vehicle 102; [0051]); 
a sensor attached to the loading bay (Sveum: Fig 1; horizontal RIG sensor 214; [0056]), wherein the sensor is configured to determine if a distance between the vehicle and the loading bay is less than a threshold distance (Sveum: [0063]; horizontal RIG sensor 214 used to detect whether an object is within a sensing range and/or within a maximum lock distance threshold), wherein the distance is based on movement of the receiving platform (Sveum: Fig 1, 2A, 4; [0051]; [0053]; [0090]; horizontal RIG sensor 214 detection after ramp is pushed downward); and 
an audible alert configured to sound or a light configured to turn on (Sveum: Fig 1; alert device 224; [0055];[ 0063]; one or more lights and/or audible output signals) when the distance between the vehicle and the loading bay is less than the threshold distance (Sveum: [0063]; alert device 224 displays an audible alarm and/or a second color light to indicate that the vehicle 102 is not locked but is in a condition to be locked (e.g., locking is enabled) if horizontal RIG sensor 214 detects an object within a sensing range and/or within a maximum lock distance threshold).

Sveum fails to teaches:
wherein the sensor is configured to determine if a distance between the vehicle and the loading bay is less than a threshold distance, by detecting a change of position of the receiving platform;

This feature is not found or suggested in the prior art, especially in light of the other claim limitations.  This same logic applies to independent claims 17 and 33.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PONTIUS/Primary Examiner, Art Unit 2488